NOT DESIGNATED FOR PUBLICATION

                                           No. 123,833

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                             In the Matter of the Parentage of R.R.


                                 MEMORANDUM OPINION


       Appeal from Barton District Court; STEVEN E. JOHNSON, judge. Opinion filed October 14, 2022.
Affirmed.


       Jeffrey N. Lowe, of Penner Lowe Law Group, LLC, of Wichita, for appellant T.T.


       Tish Morrical, of Hampton & Royce, L.C., of Salina, for appellee T.R.


Before GARDNER, P.J., MALONE and CLINE, JJ.


       PER CURIAM: Some cases require a district court to have Solomonic wisdom to
determine which of two presumptive parents is a child's legal parent. See I Kings 3:16-
28. This is such a case. Two men both desire to be the legal father of a child. Both enjoy
presumptions of paternity under our law—one because he is the biological father; the
other because he was married to the mother when the child was born and, separately,
because he signed the birth certificate. Both men showed a full commitment to the
responsibilities of fatherhood for the child. The district court recognized the competing
presumptions and heard evidence including about the men's families, their extended
families, and their relationships with the child. The district court found that the child’s
legal father was the man who was married to the mother when the child was born and
who had signed the birth certificate, although he was not the child's biological father.
Biological father appeals. Having extensively reviewed the facts, the law, and the district
court's assessment of the best interests of the child, we affirm.

                                                  1
Factual and Procedural Background


       T.R. and Mother married in May 2017 and had a son. In March 2019, another son,
R.R., was born during that marriage. T.R. signed his birth certificate as father, apparently
having no reason to believe he was not R.R.’s biological father.



       T.T., who had had an affair with Mother, took a paternity test when R.R. was
around three months old, establishing a 99.9% probability that he was R.R.'s biological
father. Mother told T.R. when R.R. was around five months old that she had had an affair
with someone.



       In November 2019, T.T. filed a paternity action. In March 2020, while the
paternity case was pending, T.R. filed for divorce. Mother moved in with T.T. and T.R.
moved to intervene in the paternity action, since he had not been named as a party in that
suit. The district court granted his motion and then held a trial.


       Trial


       T.T.'s paternity action went to trial in September 2020, when R.R. was 18 months
old; T.T., T.R., and Mother were all 26 years old. T.T. testified and called Mother and his
mother as witnesses. T.R. testified and presented testimony from his mother, his brother,
a friend, and a co-worker. The parties also submitted photos, text messages, receipts, and
other exhibits to support their claims.


       T.T. and T.R. testified about their employment, homes, families, and relationships
with R.R. and Mother. Both owned their own homes, were employed, and had supportive
family members who lived nearby. R.R. referred to both T.T. and T.R. as "Da-da" and


                                              2
had positive relationships with them. Mother and T.R. were separated but had not
finalized their divorce.


       Mother lived with T.T. in T.T.'s home. T.T. lived in a two-bedroom house on his
family's farm and worked as a farmer with his father in and around Macksville. His
parents lived across the street from him and maintained a positive and loving relationship
with R.R. Other family members, including T.T.'s brother, also lived nearby. R.R. had
spent time with several of T.T.'s other family members, including T.T.'s grandparents,
great-grandmother, aunts, uncles, brother, cousins, and niece.


       T.R. lived in a three-bedroom home and worked as a police officer in Great Bend.
T.R. had a friend living with him temporarily while that friend looked for a job in the
area. T.R.'s parents, maternal grandparents, and an aunt and uncle also lived in Great
Bend and had regular interactions with R.R. T.R. normally worked 12-hour shifts,
rotating between day shifts and night shifts. T.R.'s mother or R.R.'s babysitter watched
R.R. while T.R. was at work.


       T.T. focused his arguments on his involvement and requests to be involved in
R.R.'s life and the relationship he established with R.R. before filing his petition. T.T. had
regular or semi-regular overnight visits with R.R. by August 2019. T.T. watched R.R.
every other weekend, but sometimes two weeks would pass before R.R. returned to his
care. T.T. at times watched T.T. for entire week-long visits. And after Mother moved in
with him, T.T. began spending more time with R.R. So, by trial, T.T. and Mother in
effect shared mother's 50% custody of R.R. T.T. testified that had he been given the
opportunity, he would have been more involved in R.R.'s life. He argued that his
relationship with Mother should be viewed as having a positive effect on R.R.


       In response, T.R. provided evidence that he was the only active father that R.R.
had had during the first several months of his life. T.R. argued that he acted as R.R.'s

                                              3
primary father and supported R.R. since even before R.R.'s birth. T.R.'s other main focus
at trial was on R.R.'s' brother (Brother) and R.R.'s relationship with Brother. Several
witnesses testified that R.R. and Brother had a strong bond and special relationship. T.R.
claimed that establishing T.T. as R.R.'s legal father would hinder the strength of that
relationship. T.R. also argued that R.R. and Brother's relationship could be harmed by
changing R.R.'s last name.


       Mother testified in support of T.T.'s petition, agreeing that T.T. always wanted and
tried to be involved in R.R.'s life, and that he had provided financial and other support for
R.R. since learning R.R. is his child. Mother agreed that T.T. had a "father-son
relationship" with R.R., "just like any other dad," and that T.T tried to treat Brother like a
son as well.


       But Mother conceded that she had earlier supported T.R.'s role over T.T.'s as
R.R.'s father. For example, in August 2019, Mother sent T.R. a text saying he was a
better father to R.R. than T.T. was. She had also opposed T.T.'s decision to seek a name
change for R.R. when T.T. contacted her in November 2019. Mother said that she did
these things to try to mend her relationship with T.R. and that she now supported T.T.'s
desire to change R.R.'s last name.


       Some negative facts about each presumed father were also admitted that we would
characterize as minor mudslinging, but we need not detail that evidence because the
district court did not rely on it. Regardless of the admissions and accusations, the
evidence showed that no matter which father R.R ended up with, he would be cared for.
In fact, neither T.T. nor T.R. accused the other of being a bad father to R.R. or Brother.
And Mother testified that both men were "doing a good job" and were trying their best to
"be there" for R.R. The evidence also showed that whichever man lost the paternity case
would be devastated. But both men testified that the district court's decision would not
change their love for R.R. or their desire to be a part of his life.

                                               4
       After taking the matter under advisement for a few days, the district court denied
T.T.'s paternity petition and found T.R. the legal father of R.R. The district court
recognized the men's competing presumptions of paternity under K.S.A. 2020 Supp. 23-
2208(a) and applied the "policy and logic, including the best interests of the child"
standard required by K.S.A. 2020 Supp. 23-2208(c). The district court used this court's
discussion in Greer v. Greer, 50 Kan. App. 2d 180, 193-96, 324 P.3d 310 (2014) (Greer
I) to guide its analysis.


       The district court first applied the factors outlined in Greer I, 50 Kan. App. 2d at
195. The court made extensive findings on most of these factors and determined that they
mainly favored T.R. The primary facts that the district court relied on in making this
decision were T.R.'s longer and more consistent time with R.R. and R.R.'s close relation
to Brother. The district court found that T.T. was not involved in the first five months of
R.R.'s life and that he did not have as much of a parent-child relationship with R.R. as
T.R. had. The district court found that it would be best for R.R. if he had the same "legal
parents" as Brother. And although T.T. and Mother were living together, that relationship
was new, yet Mother would always share a relationship with T.R. as a coparent to
Brother.


       T.T. moved to alter or amend the district court's judgment, arguing the district
court had given too much deference and weight to T.R.'s presumptions and did not
meaningfully consider his biological connection to R.R. T.T. also challenged the district
court's application of the Greer I factors to the facts here, arguing the district court's
factual findings defied logic and lacked support. The district court held a hearing,
reconsidered T.T. motion, then denied it.


       T.T. appeals. We note that our consideration of the appeal was delayed because of
briefing errors on both sides. We also note that Mother, although named as a party,
waived her right to file a brief and has adopted the arguments in T.T.'s brief.

                                               5
I.     Did the District Court Err in Finding T.R. to be R.R.'s Legal Father Even Though
       He was Not R.R.'s Biological Father?


       T.T. first argues that the district court improperly weighed the parties' conflicting
presumptions of paternity based on its misconstruction or misapplication of the Kansas
Parentage Act (KPA). K.S.A. 2020 Supp. 23-2201 et seq. This issue requires statutory
interpretation, so it presents a question of law that we review de novo. Nauheim v. City of
Topeka, 309 Kan. 145, 149, 432 P.3d 647 (2019).


       Basic Legal Principles


       The purpose of the Kansas Parentage Act (KPA) is to provide for the "equal,
beneficial treatment of children." In re Marriage of Ross, 245 Kan. 591, 597, 783 P.2d
331 (1989). The Kansas Parentage Act requires courts to act in the child's best interests
"when imposing legal obligations or conferring legal rights" on the parent/child
relationship. 245 Kan. at 597. The Kansas Parentage Act recognizes that "every child has
an interest not only in obtaining support, but also in inheritance rights, family bonds, and
accurate identification of his parentage." 245 Kan. at 597.


       K.S.A. 2020 Supp. 23-2208(a) establishes six presumptions of paternity. If, as
here, two presumptions conflict, the court must determine which presumption is founded
on "weightier considerations of policy and logic, including the best interests of the child"
before deciding which presumption controls. K.S.A. 2020 Supp. 23-2208(c).


       The competing presumptions relevant here arise under K.S.A. 2020 Supp. 23-
2208(a):




                                              6
       "A man is presumed to be the father of a child if:
       "(1) The man and the child's mother are, or have been, married to each other and the child
           is born during the marriage or within 300 days after the marriage is terminated by
           death or by the filing of a journal entry of a decree of annulment or divorce[; or]
        (4) The man notoriously or in writing recognizes paternity of the child, including but
            not limited to a voluntary acknowledgment made in accordance with K.S.A. 2020
            Supp. 23-2223 or K.S.A. 65-2409a, and amendments thereto[; or]
        (5) Genetic test results indicate a probability of 97% or greater that the man is the father
            of the child." K.S.A. 2020 Supp. 23-2208(a).


       Before trial, it was undisputed that T.R. was entitled to two presumptions of
paternity: one because he was married to Mother when R.R. was born, see K.S.A. 2020
Supp. 23-2208(a)(1), and another because he had recognized paternity in writing by
signing R.R.'s birth certificate, see K.S.A. 2020 Supp. 23-2208(a)(4). The parties also
agree that T.T. was entitled to a presumption of paternity under K.S.A. 2020 Supp. 23-
2208(a)(5), based on the genetic test results showing a 99.99% probability that R.R. is his
biological child.


       K.S.A. 2020 Supp. 23-2208(b) provides that "[a] presumption under this section
may be rebutted only by clear and convincing evidence, by a court decree establishing
paternity of the child by another man or as provided in subsection (c)." Nothing at trial
refuted the factual bases for any of the three presumptions—nothing showed, for
example, that T.R. was not validly married to Mother when R.R. was born, or that T.R.'s
signature on the birth certificate was not valid, or that the genetic test results erroneously
showed T.T.to be the biological father of R.R. So, no clear and convincing evidence
rebutted any of the three presumptions. Nor did any one show that a court decree had
established paternity of the child by another man. See K.S.A. 2020 Supp. 23-2208(b).
Thus the district court properly found that subsection (c) applied.




                                                    7
       A. We Find No Error of Law in the District Court's Decision


       T.T. asserts that the district court deviated in several ways from the legal analysis
required by K.S.A. 2020 Supp. 23-2208(c) ("the presumption which on the facts is
founded on the weightier considerations of policy and logic, including the best interests
of the child, shall control").


               1. Bias against biological father


       Throughout his brief, T.T. asserts that the district court improperly placed its
thumb on the scales in T.R.'s favor when addressing the facts, policy, and logic
considerations that the KPA requires, showing the district court’s bias against him and
imposing on him a higher burden of proof than the KPA requires.


       T.T. shows that some of the district court's language disfavored him. Early in its
memorandum opinion, the district court recognized that T.R. and T.T. were both
presumptive fathers of R.R. under K.S.A. 2020 Supp. 23-2208(a)(1), (4), and (5), who
sought recognition as R.R.'s "legal father." Yet the district court noted that T.R. was
already R.R.'s "legal father":


               "Something of note, it is the Court's belief that [T.R.] is currently the legal father
       of the child. He was married to the mother at the time of birth and he has acknowledged
       his paternity in the application of the birth certificate. If [T.T] had not come forward in an
       attempt undo the voluntary acknowledgment of paternity and the presumption of
       paternity pursuant to marriage, this relationship will have not changed and it can only be
       changed by the court's decision in this matter."


       T.T. also claims that the district court dismissed his assertion that he would have
been just as involved in the child’s life as T.R. was, had he been given the same
opportunity as T.R., by saying T.T. was an "interloper on the existing parent child

                                                     8
relationship of [T.R.]." This and other language in the district court's decision lends some
support to T.T.'s claim that the district court initially viewed T.R.'s presumptions as
weightier.


       But underlying the district court's language is its recognition that T.R.'s
presumption of legitimacy was first in time, arising on the date the child was born, while
T.T.'s biological presumption arose only later when he filed the genetic test results with
the district court. See In re Adoption of I.H.H.-L., 45 Kan. App. 2d 684, 697, 251 P.3d
651 (2011); Greer I, 50 Kan. App. 2d at 189.


       Our appellate courts have repeatedly applied the Ross and Ferguson analysis
which focuses on the legal presumption of paternity that existed before the start of the
paternity action. Reese v. Muret, 283 Kan. 1, 8-9, 150 P.3d 309 (2007) (citing Ross, 245
Kan. at 596; Ferguson v. Winston, 27 Kan. App. 2d 34, 36, 996 P.2d 841 [2000]). The
Ross court held that when there is a presumed father to a child born into a marriage, the
district court should consider the best interests of the child before ordering a genetic test
that may reveal someone else is the child's biological father. 245 Kan. at 601-02.
Similarly, the Ferguson court held that genetic testing is not conclusive on the issue of
paternity and ordered the district court to consider all of the evidence available before
deciding a child's paternity if it determined that genetic testing was in the child's best
interests. 27 Kan. App. 2d at 38.


       The district court here did no more. And the district court's statement that had no
one challenged T.R.'s fatherhood, T.R.'s relationship with R.R. would not have changed
is logical and true. Our society commonly recognizes a man who is married to the mother
at the time of the birth as the child's father. The presumption of legitimacy in K.S.A.
2020 Supp. 23-2208(a)(1) reflects as much. Thus children born to intact marriages are
presumed to have legal fathers without the need for any adjudication of the fact of
fatherhood. T.R. had the benefit of that legal status.

                                               9
       Still, the district court explained that regardless of T.R.'s "legal status," it was
required to apply the analysis outlined in Greer I:


       "It is the duty of this Court to take the factors set out in Farbo vs. Greer and any
       other factor relevant to the best interest of the child to determine if the Court should undo
       the current legal status of father in regards to [T.R.]. This Court will discuss this more
       fully below, but the Court is of the opinion that no evidence presented at the hearing
       would compel the Court to believe that it is in the best interest of the child to undo the
       current legal status of [T.R.] as the child's father despite the biology of the child."


Other than the best interest of the child, the statute does not define what "policy" or
"logic" considerations are required. Kansas caselaw is sparse on this issue. Yet, as the
district court recognized, our best guidance is found in Greer I, 50 Kan. App. 2d at 193-
95. The district court properly followed Greer I's analysis and applied each of its factors.
Although T.T. objects to some of the district court's wording, its legal analysis is sound.


                2. Too much weight to presumption of legitimacy


       Second, T.T. alleges error in the district court’s legal finding that a presumption of
legitimacy is generally recognized as one of the strongest presumptions of paternity. He
asserts that this presumption should weigh the same as every other statutory presumption
of paternity.


       But the district court's assessment of the law is correct—under Kansas law "the
ancient presumption of the legitimacy of a child born in wedlock is one of the strongest
presumptions known to the law." Greer I, 50 Kan. App. 2d at 193 (quoting Ross, 245
Kan. at 596). See also Ferguson, 27 Kan. App. 2d at 35-36 (focusing on the legal
presumption of paternity that existed before the biological father filed a paternity action).
Kansas does not stand alone in that holding. Rather, in family law, "[t]here is a strong
presumption that a woman's husband is the father of any child born during the marriage."
                                                     10
Greer I, 50 Kan. App. 2d at 185-86 (quoting 6 Rutkin, Family Law and Practice
§ 63.02[5] [2013]; also citing 1 Elrod and Buchele, Kansas Family Law § 7.12 [1999]).
The presumption is so strong that it "'can defeat the claim of a man proven beyond all
doubt to be the biological father.'" Nevitt v. Bonomo, 53 So. 3d 1078, 1081 (Fla. Dist. Ct.
App. 2010).


       T.T. argues that the sole reason for weighing this presumption more heavily than
other presumptions of paternity is to avoid bastardizing a child born during a marriage.
He then claims that this reason is outdated because (1) many children today are born to
unmarried parents; and (2) we can now resolve doubts about paternity with a high degree
of scientific certainty by DNA testing.


       But even if we assume, without deciding, that the anti-bastardization rationale
supporting the presumption of paternity is outdated, and if we also assume that this is the
sole rationale driving the strength of this presumption, we have no Kansas law supporting
T.T.'s assertion that the strength of this presumption of paternity is lessened when its
rationale no longer applies. Cf. Fish v. Behers, 559 Pa. 523, 528, 741 A.2d 721 (1999)
(finding that policy underlying this same presumption of paternity is preservation of
marriages, and that presumption applies only when that underlying policy would be
advanced by application of presumption.) To the contrary, the plain language of our
statute contradicts any conditionality of this presumption, stating, "[a] man is presumed
to be the father of a child if . . . [t]he man and the child's mother are, or have been,
married to each other and the child is born during the marriage[.]" (Emphasis added.)
K.S.A. 2020 Supp. 23-2208(a)(1). Nor is that language permissive—it does not state that
a man may be presumed to be the father if that event occurs. As a result, under this law,
T.R. enjoyed a presumption of paternity because R.R. was born during T.R.'s marriage to
Mother.




                                              11
       More fundamentally, it is not the position of this court to determine that a legal
presumption is outdated, as T.T. invites us to do. That kind of policy determination is
beyond our scope of review. It is not the prerogative of an intermediate appellate court to
enunciate new precepts of law or to expand existing legal doctrines. Instead, our duty is
to follow precedent. See State v. Rodriguez, 305 Kan. 1139, 1144, 390 P.3d 903 (2017)
(finding appellate courts duty-bound to follow precedent absent indication Kansas
Supreme Court intends to depart from previous position). And our precedent states that
"the ancient presumption of the legitimacy of a child born in wedlock is one of the
strongest presumptions known to the law." Ross, 245 Kan. at 596.


       But even if the district court should have given equal but not greater weight to the
presumption of legitimacy as a matter of "policy and logic," we find no reversible error.
The district court hesitated to recognize the presumption of legitimacy as stronger, did
not base its ruling on that presumption, and carefully explained that it would have ruled
the same way even without that presumption:


               "The last consideration that the Court is going to address, and would like to make
       clear that whether or not it is a valid consideration, the Court would make the decision of
       legal paternity to [T.R.] without it. The Farbo vs. Greer Court discusses the fact that
       several courts, including those in Kansas have applied a presumption of legitimacy of a
       child born in wedlock as being one of the strongest presumptions known to the law. In
       reviewing the case, the Court is not certain as to the Court of Appeals positions regarding
       the legitimacy of this presumption at this time. In reading Farbo vs. Greer, the Court
       believes that it still exists despite the clear right of biological father to attack the
       presumption in consideration of the child's best interest. The Court just wishes to note
       that this presumption, if it is still accepted as the common law of our State, does weigh in
       favor of [T.R.] and the Court adopts that presumption as not being overcome by any of
       the evidence presented by [T.T.] in regards to the best interest of the child. Again, the
       Court wants to emphasize that it would have made the same decision regardless of the
       application of this presumption based upon the best interest of the child and the factors
       set out above."

                                                      12
So even if the presumption of legitimacy should weigh the same as the other
presumptions of paternity, T.T. cannot show that the court's decision would have been
any different had it given equal weight to that presumption. Rather, the court would have
made the same decision based on its assessment of R.R.'s best interests, even without that
presumption.


               3. Too much weight to the birth certificate as a VAP


       Third, T.T. contends that the district court erroneously treated T.R.’s signed birth
certificate as a VAP, giving it too much weight. T.T. contends that the district court relied
on the voluntary acknowledgement of paternity standard in K.S.A. 2020 Supp. 23-
2204(b)(1) (providing that a valid acknowledgement of paternity [VAP] "creates a
permanent father and child relationship which can only be ended by court order") rather
than on the proper standard in K.S.A. 2020 Supp. 23-2208(a)(4) (creating a rebuttable
presumption of paternity when "the man . . . in writing recognizes paternity of the child,
including but not limited to a voluntary acknowledgment made in accordance with
K.S.A. 2020 Supp. 23-2223 or K.S.A. 65-2409a, and amendments thereto").


       True, the district court called the signed birth certificate a "voluntary
acknowledgement of paternity" more than once. But one's signature as father on a birth
certificate is, speaking generically, a voluntary way to acknowledge paternity. Nothing in
the district court's decision convinces us that it thought T.R.'s signed birth certificate was
a VAP under K.S.A. 2020 Supp. 23-2204(b)(1). The district court did not find, for
example, that T.R. made his written acknowledgement of paternity in accordance with
K.S.A. 2020 Supp. 23-2223 or K.S.A. 65-2409a, which relate to VAPs. Still, the district
court did rely on a VAP case, State ex rel. Secretary of DCF v. Smith, 306 Kan. 40, 392
P.3d 68 (2017) and failed to distinguish a VAP from a birth certificate.




                                              13
       But even if the district court erroneously treated the birth certificate as a VAP, this
was harmless error—the district court still found that it had to weigh the competing
presumptions and that T.T., as a biological father, could attack the VAP:


       "However, the Court still finds that it still must weigh the competing presumptions in this
       instance as set out in Farbo v. Greer. . . . Under this case it is clear that even though the
       mother and presumptive father as a result of marriage and VAP could not revoke the
       voluntary acknowledgement of paternity, this acknowledgment of paternity can still be
       attacked by a biological father since he is not a party to the acknowledgement."


Our reading of the court's full decision shows that it considered the appropriate legal
factors and did not merely rely on the fact that T.R. had signed the child’s birth certificate
or a VAP.


               4. Too little weight to biology


       Fourth, T.T. argues that the district court gave insignificant weight to his
presumption of paternity from his genetic test results. See K.S.A. 2020 Supp. 23-
2208(a)(5). He points to the district court's statement that biology was the "most
insignificant factor" in a parent-child relationship.


       When read in context, the district court’s comment reflected its personal
experience and made the point that a parent-child relationship may be established through
commitment, without a biological connection:


               "The Court also fully understands that all of the above-mentioned parties will be
       heartbroken if the child is removed from their bond that they have. All of the parties
       emphasized, including the extended family, that they would not change any of their
       connections with the child despite the ultimate ruling of the Court. Certainly, the Court
       believes that the assertions of [T.R.] and his family that the biology of the child does not


                                                     14
       matter to them is true. It has been this Court's experience, personal and observed, after
       being involved in many adoptions and other cases similar to this, that the biology is
       probably the most insignificant factor regarding a relationship of a parent and child that
       there is. It is the commitment that truly counts."


By this language, the district court neither defeated T.T.'s presumption of paternity nor
dismissed it as insignificant.


       Rather, the district court correctly recognized that under Kansas law, a
presumption of paternity from genetic test results is not controlling and does not alone
defeat a competing presumption of paternity. Although several states have enacted
statutes providing that DNA is conclusive on the issue of paternity, Kansas has not.
Elrod, Child Custody Practice and Procedure § 1:3 Presumption of legitimacy—
Biological father's rights (2022). As our Supreme Court has recently stated: "Shifting
parenthood based on actual biology alone could be detrimental to the emotional and
physical wellbeing of any child." In the Matter of the Parentage of M.F., 312 Kan. 322,
340, 475 P.3d 642 (2020). Thus, "biology is not necessarily destiny under the KPA." 312
Kan. at 340.


       Rather, "Ross and Ferguson support the protection of presumptive paternity over
biological paternity when it is in the child's best interests." Reese, 283 Kan. at 9. "The
Ferguson court . . . specifically held that genetic testing is not conclusive on the issue of
paternity. Ferguson, 27 Kan. App. 2d at 38." 283 Kan. at 10. The public policy in Kansas
is that "paternity is both broader and deeper than genetics." 283 Kan. at 10. Thus "a
biological relationship does not guarantee the permanency of the parental rights of an
unwed natural father." In re Adoption of A.A.T., 287 Kan. 590, Syl. ¶ 3, 196 P.3d 1180
(2008).


       As Reese found:


                                                    15
       "The presumptions of paternity set forth in K.S.A. 38-1114(a) [now K.S.A. 2020 Supp.
       23-2208(a)] were instituted to protect and maintain the concept of family identity.
       Intruding upon this concept can cause emotional damage to children of all ages, not only
       to minors. See Ross, 245 Kan. at 602 (noting that '[t]he shifting of paternity from the
       presumed father to the biological father could easily be detrimental to the emotional and
       physical well-being of any child' [emphasis added])." 283 Kan. at 10-11.


       In short, our review of the district court's memorandum opinion shows that T.T.'s
assertion of bias in favor of T.R. is not completely unfounded. But that "bias" was born
of the district court's correct reading of the law and not of any personal animus against
T.T. The district court neither misconstrued nor misapplied the law in determining
paternity. Instead, the district court completed a full and fair analysis, recognized two
competing presumptions in T.R.'s favor and one in T.T.'s, and then weighed them in the
exercise of its discretion. It applied the policy as expressed by the Legislature in the
statutory presumptions, and its outcome is consistent with logic, primarily because it
would promote the child's best interests. Its legal analysis met the requirements of K.S.A.
2020 Supp. 23-2208(c), so reversal for an error of law is unwarranted.


       B. We Find No Error of Fact in the District Court’s Decision


       T.T. also alleges that several of the district court's factual findings under Greer are
unsupported by the record. When, as here, the district court has made findings of fact and
conclusions of law, the function of an appellate court is to determine whether the findings
are supported by substantial competent evidence and whether the findings are enough to
support the district court's conclusions of law. Graham v. State, 263 Kan. 742, 753, 952
P.2d 1266 (1998). We are to accept as true the evidence and all inferences to be drawn
from the evidence which support or tend to support the trial judge's findings. 263 Kan. at
753-54.




                                                   16
        We italicize below the factors relevant to the best interests of the child in paternity
cases as stated in Greer I, 50 Kan. App. 2d at 195 (citing 1 Elrod and Buchele, Kansas
Family Law § 7.15 [1999]), and we summarize the district court's findings on each of
them:


   1. Who R.R. considers his father and the relationship they share. Because he was
        only 18 months old, R.R. probably had a limited understanding of "father." R.R.
        called both T.T. and T.R. "'Da-da'" and had a relationship with both, but R.R.'s
        relationship with T.R. was comparably stronger.
   2. Nature of R.R.'s relationship with presumed father and presumed father's intent to
        continue it. This factor favored T.R., as "the natural relationship . . . of father/child
        lies with [T.R.]."
   3. Nature of R.R.'s relationship with presumed father and presumed father's desire to
        establish a relationship and provide for R.R.'s needs. Both T.R. and T.T. wished to
        continue their relationships with R.R. and provide for his needs. But T.R. was the
        presumed father who had "actually been doing [that] through the child's entire
        life."
   4. Possible emotional impact of establishing biological paternity. It was not in R.R.'s
        best interest to "tak[e] away the relationship of father from [T.R.] and giv[e] it to
        [T.T.]."
   5. Whether a negative result would leave R.R. without a legal father. This factor did
        not apply.
   6. Nature of Mother's relationships with presumed fathers. Mother's support for each
        of the presumed fathers changed when she separated from T.R. Mother and T.T.
        were currently in a relationship and living together. But because Mother would
        continue to have a relationship with T.R. as a coparent, this factor favored T.R.
   7. Motives of the party raising the paternity action. T.T. petitioned with no "sinister
        motives." (The court seemingly assigned no weight to this factor.)


                                               17
   8. Harm or medical need in identifying biological father. T.T. had already been
       identified as the biological father. (The court said this factor carried very little
       weight in its determination.)
   9. Relationship between R.R. and any siblings. This factor favored T.R.
   10. Whether there have been previous opportunities to raise the issue of paternity.
       T.T. timely filed his petition. (The court seemingly weighed this factor as neutral.)


       Greer I also noted additional factors that courts may consider in determining the
best interests of a child in a paternity case: time, notoriety of the child's situation in the
community, stability of the home the child will be raised in, the child's uncertainty over
the paternity issue, and other factors that will maximize the child's opportunity for a
successful life. 50 Kan. App. 2d at 195-96. But T.T. does not contend that the district
court should have considered additional factors here.


       T.T. confines his analysis to the 10 factors listed above. He concedes that the
district court properly weighed factor 9 in T.R.'s favor, that the district court properly
found factor 5 did not apply, and that the district court properly found factor 10 did not
affect its analysis. T.T. also argues that factors 1, 2, 3, 6, and 7 should have been
considered neutral rather than favor T.R. We assume, without deciding, that T.T. is
correct as to all these factors. Thus, none of these factors favor T.T. but factor 9 (the
relationship between R.R. and his Brother) favors T.R.


       This leaves only factors 4 and 8. T.T. contends the district court should have
weighed in his favor these two related factors: the possible emotional impact of
establishing biological paternity, and the harm or medical need in identifying biological
father. We examine the district court's factual findings on these two factors for substantial
competent evidence. The district court found that it was not in R.R.'s best interest to
remove the relationship of father from T.R. and give it to T.T., that T.T. had already been


                                               18
identified as the biological father, and that the "harm or medical need" factor carried
"very little weight" in its decision.


         To support his claim that these findings lack support, T.T. cites research
suggesting that identifying a child's biological father could emotionally benefit a child.
T.T. argues that failing to identify him as R.R.'s biological father could harm R.R.
because they already have a relationship and cutting it off "could lead to feelings of
abandonment, confusion, and issues with identity formation." But T.T. did not present
this information at trial for the district court's review, so it is not part of our record on
appeal. These factual assertions without an evidentiary basis are unsupported. And we are
a court of review, not a fact-finding court. State v. Hutto, 313 Kan. 741, 746-47, 490 P.3d
43 (2021).


         Even more to the point, factors 4 and 8 assume that the biological father has not
yet been identified, unlike here. Factor 4 is the "possible emotional impact of establishing
biological paternity," and factor 8 similarly assesses the "harm . . . or medical need in
identifying the biological father." (Emphasis added.) Greer I, 50 Kan. App. 2d at 195. But
the district court correctly found that T.T. had been "identified" or "established" as the
biological father by genetic testing before he filed the paternity action. R.R. already
called T.T. "Da-da," and T.T. said he would not change his connection with the child
despite the ultimate ruling of the court. No evidence showed that failing to find in T.T.'s
favor could make R.R. feel abandoned or confused about his identity. These facts provide
substantial, competent evidence supporting the district court's findings about factors 4
and 8.


         Factors 4 and 8 may help determine a child's best interests when no genetic test
resulting in a presumption of paternity has been done before a paternity action is filed or
when a genetic test was done before the paternity action was filed but its result is
inadmissible because a party made a proper statutory objection. See Greer I, 50 Kan.

                                               19
App. 2d at 190-91 (limiting a Ross hearing to these two situations, as the purpose of a
Ross hearing is to determine whether performing a genetic test is in best interests of the
minor child). Yet neither of those situations occurred here.


       C. The District Court's Decision Was Not Arbitrary, Fanciful, or Unreasonable


       T.T. generally asserts that the district court abused its discretion in weighing the
relevant factors, as the only reasonable decision would have been to grant his petition.
But to the extent that T.T. invites us to reweigh the evidence, we decline. The trial judge
is in the best position to evaluate the testimony of the witnesses, and this court will not
reweigh the evidence, substitute its judgment for that of the trial court's, or pass upon the
credibility of the witnesses. State, ex rel. Secretary, DCF v. M.R.B., 313 Kan. 855, 863-
64, 491 P.3d 652 (2021).


       "'"The trial court is in the best position to make the inquiry and determination
[regarding the welfare and best interests of the child], and in the absence of abuse of
sound judicial discretion, its judgment will not be disturbed on appeal."' [Citation
omitted.]" Smith, 306 Kan. at 60. A district court abuses its discretion when its decision


       "'(1) is arbitrary, fanciful, or unreasonable, i.e., if no reasonable person would have taken
       the view adopted by the trial court; (2) is based on an error of law, i.e., if the discretion is
       guided by an erroneous legal conclusion; or (3) is based on an error of fact, i.e., if
       substantial competent evidence does not support a factual finding on which a prerequisite
       conclusion of law or the exercise of discretion is based.' State v. Ward, 292 Kan. 541,
       550, 256 P.3d 801 (2011), cert. denied 565 U.S. 1221, 132 S. Ct. 1594, 182 L. Ed. 2d 205
       (2012)." 306 Kan. at 60.


       Few Kansas cases have asked us to review a district court's weighing of the
competing presumptions of paternity for unreasonableness. The most comparable is
Greer I after remand—Greer v. Greer, No. 112,764, 2015 WL 6835286, at *4 (Kan. App.

                                                     20
2015) (Greer II). That case weighed the presumption of legitimacy against the biological
father presumption.


       In Greer II, a married mother dated another man when separated from her
husband, with whom she already had a child. After mother and husband reconciled,
mother gave birth to biological father's child. Mother and biological father completed
genetic testing which confirmed his biological paternity before he filed a paternity suit.
Biological father had around 22 interactions with the child over 8 months. After applying
K.S.A. 2020 Supp. 23-2208(c) and weighing the competing presumptions as directed in
this court's remand order in Greer I, the district court found for Mother's husband and
against biological father. Biological father appealed, yet finding no abuse of discretion in
the district court's decision, the Greer II panel affirmed. 2015 WL 6835286, at *1-4.
Although each case depends on its own facts, Greer II shows, at the very least, that the
biological father's presumption does not necessarily outweigh the marital father's
presumption of legitimacy.


       Here, as in Greer II, 2015 WL 6835286, at *4, "the district court faced an
inherently difficult judgment call." The varied interests can be properly balanced only by
a careful and conscientious fact-finder familiar with the particularities of a given case.
See S.D. v. A.G., 764 So.2d 807, 809 (Fla. Dist. Ct. App. 2000) (observing that cases
involving children conceived between a married woman and a man who is not her
husband are intensely fact-sensitive and "difficult, if not impossible, to address within the
case law method"). After considering the relevant statutory presumptions of paternity and
the best interests of the child, the district court decided in T.R.'s favor. We cannot find
that either factor 4 or 8 should have been weighed in T.T.'s favor.


       But even if we agreed that both factors favored T.T., we could not also determine
whether those factors outweighed factor 9 (about Brother and T.R.'s relationship with
Brother), which factor T.T. admits properly favors T.R. Such reweighing is beyond the

                                              21
scope of our review. We cannot second guess the district court's concern with the child's
stability. See In re Parentage of M.F., 312 Kan. at 352 (requiring a former same sex
partner to have acknowledged maternity notoriously or in writing by time of baby's
arrival because that timing "incentivizes stability for that child over surmountable
relationship disappointments that are bound to occur."); Ross, 245 Kan. at 602 (finding
that "[w]hen a marital relationship has been terminated, children of the marriage need for
the court to provide stability in their lives, to acknowledge that their perception of time is
different from that of an adult, and to take into consideration their past relationship with
their parents").


       Determining what is in a child's best interests is inherently a judgment call. Having
reviewed the facts of record in light of the governing law, we cannot say that no
reasonable person would have ruled as the district court did. We thus find no abuse of
discretion in the district court's thoughtful and thorough opinion.


II.    Did the District Court Violate T.T. or R.R.'s Constitutional Rights?


       Finally, T.T. raises a constitutional challenge, arguing the district court's decision
violated his constitutional due process right to parent R.R. T.T. also claims that the
dismissal violated R.R.'s own constitutional due process right to have a relationship with
his biological father.


       But T.T. did not raise these arguments in the district court, so they are
unpreserved. Constitutional grounds for reversal asserted for the first time on appeal are
not properly before an appellate court for review. Bussman v. Safeco Ins. Co. of America,
298 Kan. 700, 729, 317 P.3d 70 (2014). Although several exceptions exist to that general
rule, T.T.'s brief does not invoke any of those exceptions and explain why we should
consider his constitutional claims for the first time on appeal. He thus disregards Supreme
Court Rule 6.02(a)(5) (2022 Kan. S. Ct. R. at 36). See State v. Johnson, 309 Kan. 992,

                                              22
995, 441 P.3d 1036 (2019). And even if he had complied with this rule, "[t]he decision to
review an unpreserved claim under an exception is a prudential one," so this court does
not need to do so. State v. Gray, 311 Kan. 164, 170, 459 P.3d 165 (2020). Because we are
a court of review, not a fact-finding court, we would and do decline to address the merits
of the unpreserved constitutional claims.


III.   Did the District Court Err by Not Holding a Ross Hearing to Determine the
       Admissibility of the Genetic Testing?


       T.R. claims, for the first time on appeal, that the court erred by not holding a
pretrial hearing under Ross, to determine the admissibility of T.T.'s genetic testing. T.R.
relies on K.S.A. 2020 Supp. 23-2212(b) and asserts that because he did not agree to the
testing, the district court had to hold a Ross hearing to determine whether testing was in
R.R.'s best interests. T.R. then posits that had the district court conducted this hearing, the
court would have precluded T.T. from submitting the genetic evidence necessary to
establish his presumption of paternity under K.S.A. 2020 Supp. 23-2208(a)(5).


       But T.R. did not raise this argument in the district court, so it is unpreserved. See
Gannon v. State, 303 Kan. 682, 733, 368 P.3d 1024 (2016). Nor did T.R. file a cross-
appeal to allow appellate review of this claim. See K.S.A. 2020 Supp. 60-2103(h)
(requiring an appellee who wants this court to review a decision "of which such appellee
complains" to file a cross-appeal); Lumry v. State, 305 Kan. 545, 553-54, 385 P.3d 479
(2016) (finding district court's ruling could not be disturbed when appellee failed to
cross-appeal). Thus we dismiss this argument.


       Affirmed.




                                              23